Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that defendant’s conviction of sexual abuse in the first degree (see, Penal Law § 130.65 [1]) is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495; see also, People v Benjamin R., 103 AD2d 663, 668; People v Kaminski, 87 AD2d 724, 725, mod on other grounds 58 NY2d 886). We have reviewed defendant’s remaining contentions and find them to be lacking in merit. *969(Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — sexual abuse, first degree.) Present — Dillon, P. J., Callahan, Denman, Lawton and Davis, JJ.